DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/908,113 (US Patent 10998269) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Notice of Allowance 
Claims 1-7 are  allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein a width of the first metal line is less than a height of the first metal line, and a width of the second metal line is greater than a height of the second metal line. 
The closest prior art of record, Ory (US Pub no. 2014/0035132 A1) , discloses a method for forming a metal interconnect or via, comprising: providing a substrate(101); and forming an interconnect layer over the substrate, wherein the forming the interconnect layer comprises: forming a patterned seed layer  having a first feature (505b) and a second feature (505a)over the substrate (101), and selectively depositing a first metal line (503b) over the first feature (505b)and a second metal line (503a)over the second feature (505a) and further teaches a length to width of the first feature and second feature (505b/505a(metallization) but fails to teach a relationship of  wherein a width of the first metal line is less than a height of the first metal, and a width of the second metal line is greater than a height of the second metal line.

Claims 8-14 are  allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 8 including: wherein a first metal line of the at least two metal lines comprises a width that is less than its height, and a second metal line of the at least one metal line comprises a width that is greater than its height.
The closest prior art of record, Ory (US Pub no. 2014/0035132 A1)  & Lin et al (US Pub no. 2012/0146181 A1)teach  forming an interconnect layer over the substrate, wherein the forming the interconnect layer comprises: forming a patterned seed layer over the planar upper surface, selectively depositing at least two metal lines over the seed layer.
Lin et al (US Pub no. 2012/0146181 A1) teaches (fig. 4k)  forming a barrier layer (162)around the at least two metal lines (134), depositing a dielectric layer (158)between adjacent metal lines(134) . However, neither Ory et al nor Lin et al teach  wherein a first metal line of the at least two metal lines comprises a width that is less than its height, and a second metal line of the at least one metal line comprises a width that is greater than its height, and planarizing across the dielectric layer, the barrier layer and the at least two metal lines to produce a flat top surface continuous across the dielectric layer, the barrier layer and the at least two metal lines.

Claims 15-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 15 including: forming a second metal line over the second feature, wherein a width of the second metal line is greater than a height of the second metal line, depositing a dielectric material between the first metal line and the second metal line, and planarizing across the dielectric material. the first metal line. and the second metal line to produce a flat top surface continuous across the dielectric material, the first metal line, and the second metal line.
The closest prior art of record, Ory (US Pub no. 2014/0035132 A1)  & Lin et al (US Pub no. 2012/0146181 A1)teach  a method comprising: patterning a seed layer of an interconnect structure located over a semiconductor substrate, so that the seed layer includes a first feature and a second feature, forming a first metal line over the first feature, wherein the first metal line has a rounded top surface including opposing rounded sides that intersect opposite edges of the first metal line, forming a second metal line over the second feature, depositing a dielectric material between the first metal line and the second metal line.
However, neither  Ory et al  nor Lin et al teaches wherein a width of the second metal line is greater than a height of the second metal line, and planarizing across the dielectric material, the first metal line, and the second metal line to produce a flat top surface continuous across the dielectric material, the first metal line, and the
second metal line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813